Not for Publication in West's Federal Reporter

          United States Court of Appeals
                       For the First Circuit


No. 11-1951

                     UNITED STATES OF AMERICA,

                                Appellee,

                                     v.

                              JOHN CROSBY,

                        Defendant, Appellant.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MAINE

          [Hon. George Z. Singal, U.S. District Judge]


                                  Before

        Torruella, Howard, and Thompson, Circuit Judges.


     James B. Krasnoo, with whom Benjamin L. Falkner and
Krasnoo|Klehm LLP were on brief, for appellant.
     Margaret D. McGaughey, Assistant United States Attorney
(Appellate Chief), with whom Thomas E. Delahanty II, United States
Attorney, was on brief, for appellee.



                           October 11, 2012
           PER CURIAM.     The sole ground of this appeal is John

Crosby's   claim   that   his    trial     lawyer   furnished   ineffective

assistance by failing to make a pretrial motion to suppress a

shotgun found in his car.       The claim makes its debut here, and that

is a problem for Crosby because we generally will not consider an

ineffective-assistance claim "on direct appeal, requiring instead

that [the] defendant raise it (if at all) in a separate collateral

proceeding."   United States v. Guerrier, 669 F.3d 1, 9 (1st Cir.

2011).   There is, of course, an exception "for the rare case where

the record is sufficiently developed and the important facts are

undisputed." Id. But Crosby's case falls within the general rule,

not the long-odds exception to it, given the gaps in the record.

To give just one example:          the record is unclear whether the

lawyer's decision, "when made, was a calculated stratagem or a mere

oversight."    See United States v. Moran, 393 F.3d 1, 10-11 (1st

Cir. 2004).    The parties whisper possible reasons why the lawyer

did not move to suppress, but speculation like this does not cut

it.   See, e.g., United States v. Soldevila-López, 17 F.3d 480, 485

(1st Cir. 1994).     Faced with this and other unknowns, we must

dismiss Crosby's appeal, though our ruling is without prejudice to

his pursuing the ineffective-assistance claim through a petition

filed in the district court under 28 U.S.C. § 2255.             See, e.g.,

Guerrier, 669 F.3d at 9.    Naturally, we take no position on how a

petition like that might fare.


                                     -2-